Citation Nr: 1042399	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include as secondary to service-connected diabetes mellitus, for 
compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from April 2004 and July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in October 2008; the hearing 
transcript has been associated with he claims file.

The Board remanded the case to the RO/Appeals Management Center 
(AMC) for further development in December 2008.  Unfortunately, 
the Board finds that an additional remand is necessary prior to 
review of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded the Veteran's claim in December 2008 for a 
comprehensive VA dental examination to determine if the Veteran 
had any current dental disorders secondary to service-connected 
diabetes mellitus, as well as any missing teeth that were likely 
extracted due to disease or pathology which could not be restored 
by suitable prosthesis.  

The Board observes that dental conditions for which service-
connected compensation benefits are available are set forth under 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 
9900 contemplates chronic osteomyelitis or osteoradionecrosis of 
the maxilla or mandible. Diagnostic Codes 9901 and 9902 address 
loss of the mandible.  Diagnostic Codes 9903 and 9904 concern 
nonunion and malunion of the mandible, respectively.  Diagnostic 
Code 9905 addresses temporomandibular articulation and limited 
jaw motion. Diagnostic Codes 9906 and 9907 contemplate loss of 
the ramus, and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid process.  Diagnostic Codes 9910 and 9910 concern loss 
of the hard palate.  Loss of teeth is contemplated under 
Diagnostic Code 9913, and loss of the maxilla is addressed under 
Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 
concerns malunion or nonunion of the maxilla.  Service connection 
for treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment in accordance with 38 
C.F.R. § 17.161.  See 38 C.F.R. § 3.381 (2010).

As relevant to this case, Diagnostic Code 9913 (2009) establishes 
a disability evaluation for tooth loss due to loss of substance 
of the body of the maxilla or mandible without loss of 
continuity.  Where the lost masticatory surface cannot be 
restored by a suitable prosthesis, a maximum 40 percent 
disability rating is warranted for the loss of all teeth, a 30 
percent rating for the loss of all upper teeth or all lower 
teeth, a 20 percent rating for the loss of all upper and lower 
posterior or upper and lower anterior teeth, a 10 percent rating 
for the loss of all upper anterior or lower anterior teeth, or a 
10 percent rating for the loss of all upper and lower teeth on 
one side.  A noncompensable rating is assigned where the loss of 
masticatory surface can be restored by suitable prosthesis.  
These ratings apply to bone loss through trauma or disease, such 
as osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease.  38 C.F.R. § 4.150 (2010).

A VA examination was completed in April 2009.  At that time, the 
examiner noted that the Veteran had 12 missing teeth and that the 
masticatory force could be assisted with prosthesis; he also 
noted that there was moderate maxillary bone loss and limited 
mandibular bone loss.  In response to the request to provide an 
etiology where there was loss of teeth due to loss of substance 
of body of the maxilla or mandible, the examiner stated that the 
periodontal disease etiology at least as likely as not 
"contributes" to bone loss and possible loss of teeth.  
However, the VA examiner did address whether the Veteran's loss 
of teeth due to loss of substance of the body of the maxilla or 
mandible (bone loss) is proximately due to, the result of, or 
permanently aggravated by disease (service-connected diabetes 
mellitus), as requested in the prior remand.  Thus, the examiner 
did not address whether the Veteran's service-connected diabetes 
mellitus contributed in any manner to the Veteran's loss of teeth 
due to bone loss although he clearly indicated that the Veteran's 
periodontal disease contributed to the Veteran's loss of teeth 
due to bone loss.  As such, the Board finds that a remand for a 
supplemental VA opinion is necessary.  See Stegall v. West, 11 
Vet. App. 268, 270 (1998), (holding that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's 
claims file to an appropriate VA dental 
examiner for a supplemental opinion.  The 
claims folder must be made available to the 
examiner for review.  The examiner should 
respond to the following:

a).  State whether it is at least as likely 
as not that the Veteran has bone loss with 
loss of teeth (that is not the loss of the 
alveolar process as a result of periodontal 
disease) that is proximately due to or the 
result of, or permanently aggravated by 
disease (specifically, service- connected 
diabetes mellitus);

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

The RO/AMC should review the medical opinion 
to ensure that it is in complete compliance 
with this remand. If deficient in any manner, 
the RO/AMC must implement corrective 
procedures.

2.  When the development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefit 
sought is not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
